United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 25, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60768
                           Summary Calendar


WASEEM MINHAS

                      Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                      Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A76 992 976
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Waseem Minhas, a citizen of Pakistan, petitions this court

to review the decision of the Board of Immigration Appeals (BIA)

affirming the immigration judge’s (IJ) denial of his applications

for waivers of inadmissibility and adjustment of status.          He

contends that his procedural due process rights were violated

when he was not permitted to replead his concession to the

charges of removability on the ground that counsel was

ineffective in failing to argue that his prior 18 U.S.C. § 1542

conviction was not a crime involving moral turpitude (CIMT).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60768
                                -2-

First, although the IJ technically denied him the opportunity to

replead his prior concession, both the IJ and the BIA

nevertheless entertained the merits of Minhas’s claim that his

prior conviction was not a CIMT.   Because the substance of the

claim was actually addressed, Minhas cannot demonstrate a due

process violation.   Moreover, the BIA consistently holds that a

§ 1542 conviction is a CIMT.   See Matter of B-, 7 I&N Dec. 342

(BIA 1956); see also Matter of Correa-Garces, 20 I&N Dec. 451

(BIA 1992).   Counsel was not deficient for, and prejudice did not

result from, the concession of removability on the ground that

Minhas had a prior conviction for a CIMT as Minhas would have

been found to be removable as charged even absent the concession.

     Minhas additionally challenges the denial of the waiver of

inadmissibility both on the grounds that BIA erred in finding

that he had not established the requisite extreme hardship and as

a matter of discretion, asserting that the denial was contrary to

the evidence and manifestly unjust.   This court lacks

jurisdiction to consider these claims.    8 U.S.C. §§ 1182(h) and

1252(a)(2)(B).

     The petition for review is DENIED.